Case 3:17-cv-00093-MAB Document 240 Filed 08/23/21 Page 1 of 4 Page ID #2195




042272/19344/TPD/EAK/AJM

                         U.S. DISTRICT COURT FOR THE
              SOUTHERN DISTRICT OF ILLINOIS, EAST ST. LOUIS DIVISION

DONNELL GREEN, #M16889,

                       Plaintiff,

v.

KIMBERLY BUTLER, ANTHONY                           Case Number 3:17-cv-00093-MAB
WILLIAMS, NURSE WALTERS, NURSE
MISTY, NURSE SUZANNE, MS.                          Magistrate Judge Mark A. Beatty
MCGLORN, DR. TRAVIS, DR. TROST, DR.
FUENTES, MOLDENHAUR, and
DIRECTOR OF THE ILLINOIS
DEPARTMENT OF CORRECTIONS,

                       Defendants.

            SECOND NOTICE TO THE COURT REGARDING SETTLEMENT

       COMES NOW Defendant, John Trost, M.D., by and through his attorneys, Cassiday

Schade LLP, and for his Second Notice to the Court Regarding Settlement, states as follows:

       1.      On May 25, 2021, the parties came to a settlement agreement.

       2.      That day, the parties informed the Court that they had come to an agreement and

the Court issued a 60-Day Order [Doc. 228].

       3.      On July 6, 2021, Plaintiff filed a Motion for Enforce Settlement Agreement. [Doc.

230] On July 21, 2021, Defendant filed a Response to Plaintiff’s Motion. [Doc. 231]

       4.      On August 11, 2021, the Court heard oral argument on Plaintiff’s Motion to

Enforce Settlement Agreement. [Doc. 234] The Court set this matter for a status conference on

August 19, 2021 and if Defendant has not resolved the issue to provide the settlement check, the

Court ordered a representative for Coverys Specialty Insurance (“Coverys”) to appear at the

status conference. [Id.]
Case 3:17-cv-00093-MAB Document 240 Filed 08/23/21 Page 2 of 4 Page ID #2196




       5.      On August 17, 2021, Defendant filed his Notice to the Court Regarding

Settlement and informed the Court that Coverys would be cutting the settlement check on August

18, 2021 and would be overnighting the check to the office to Counsel for Defendant.

       6.      On August 18, 2021, the Court entered an Order requesting that Counsel for

Defendant provide confirmation that the check was mailed. [Doc. 238] Counsel for Defendant

provided the Court with confirmation that the check was mailed on August 18, 2021.

       7.      On August 18, 2021, the Court reset the August 19, 2021 status conference for

August 24, 2021. [Doc. 239]

       8.      On August 19, 2021, Counsel for Defendant received the settlement check in the

mail. Upon review of the settlement check, Counsel for Defendant realized that Counsel for

Plaintiff would need to endorse the check for it to be processed by Shawnee Correctional Center.

Counsel for Defendant contacted Counsel for Plaintiff and informed them that they would be

overnighting the settlement check to the office to Counsel for Plaintiff and would cover the cost

of overnighting the check to Shawnee Correctional Center. Counsel for Plaintiff agreed.

       9.      On August 19, 2021, Counsel for Defendant overnighted the settlement check to

the office of Counsel for Defendant. On August 20, 2021, Counsel for Defendant was informed

that the settlement check was delivered to the office of Counsel for Plaintiff. [See Delivery

Confirmation, attached hereto as Exhibit A]

       10.     As the issues surrounding the settlement payment have been resolved, Defendant

requests that the Court enters an Order canceling the status conference on August 24, 2021.

       WHEREFORE, Defendant respectfully requests that the Court accepts his Second Notice

to the Court Regarding Settlement, enters an Order canceling the August 24, 2021 status

conference, and for such other and further relief as deemed appropriate.




                                                2
Case 3:17-cv-00093-MAB Document 240 Filed 08/23/21 Page 3 of 4 Page ID #2197




                                   Respectfully submitted,

                                   CASSIDAY SCHADE LLP

                                   By: /s/ Alison J. Matusofsky
                                      One of the Attorneys for Defendant, JOHN
                                      TROST, M.D.

Alison J. Matusofsky
MO Bar No. 71064
CASSIDAY SCHADE LLP
100 North Broadway, Suite 1580
St. Louis, MO 63102
(314) 241-1377
(314) 241-1320 (Fax)
amatusofsky@cassiday.com




                                      3
Case 3:17-cv-00093-MAB Document 240 Filed 08/23/21 Page 4 of 4 Page ID #2198




                                CERTIFICATE OF SERVICE

        I hereby certify that on August 23, 2021, I electronically filed the foregoing Second

Notice to the Court Regarding Settlement with the Clerk of the Court using the CM/ECF system.

The electronic case filing system sent a “Notice of E-Filing” to the following:

Lorna Geiler
Meyer Capel, A Professional Corporation
306 W. Church St.
Champaign IL 61820
(217) 352-1800
(217) 352-9294 (fax)
lgeiler@meyercapel.com



                                                                          /s/ Alison J. Matusofsky
9940984 AMATUSOF;AMATUSOF




                                                4
